UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7070


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JASON P. BELCHER, a/k/a Biz,

                    Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia,
at Huntington. Robert C. Chambers, District Judge. (3:09-cr-00158-3)


Submitted: January 31, 2019                                 Decided: February 11, 2019


Before NIEMEYER and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Jason P. Belcher, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jason P. Belcher appeals the district court’s order granting his 18 U.S.C.

§ 3582(c)(2) (2012) motion for a sentence reduction under Amendment 782 to the U.S.

Sentencing Guidelines Manual, USSG app. C, amend. 782 (effective Nov. 1, 2014). * On

appeal, Belcher claims that his amended advisory Guidelines range reflects an incorrect

criminal history category and that the district court should have used its authority to

further reduce the quantity of drugs attributed to Belcher.

       We review for abuse of discretion a district court’s decision whether to reduce a

sentence under § 3582(c)(2) and review de novo a district court’s conclusion regarding

the scope of its legal authority under § 3582(c)(2). United States v. Muldrow, 844 F.3d

434, 437 (4th Cir. 2016). Upon review of the record, we conclude that the district court

properly determined Belcher’s applicable amended Guidelines range “pursuant to

§ 1B1.1(a) . . . before consideration of any departure provision in the Guidelines Manual

or any variance.” Id. at 439 (quoting USSG § 1B1.10, p.s., cmt. n.1(A) (2011)). Further,

the district court did not abuse its considerable discretion in electing to reduce the

sentence to 188 months’ imprisonment.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED

       *
         The district court reduced Belcher’s sentence, but Belcher seeks further
reduction.



                                             2